DETAILED ACTION
The Office acknowledges receipt of the Applicant’s response filed 19 October 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
It is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners work. Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 
The examiner is not afforded the time to thoroughly review each reference of the IDS of 19 October 2021, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-24, 26-27, 30-31, 33-34, 37-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 
Regarding claim 23, the claim recites, “wherein each said right first staple and said right second staple operably supported by a said right first driver are unconnected from one another in an unfired position”.  In the Applicant’s remarks they point to their own fig. 12 to support this new language.  However, fig. 12 (and related fig. 13) appear to clearly show that all staples (820a, 820b, 820c) are supported on the same right first driver (970, 980) and thus are all connected together via that driver.  It cannot be reasonably said that the applicant’s disclosure supports the cited limitation as presently drafted because the staples are not “unconnected from one another in an unfired position” as seen in figs. 12-13.  In fact, the applicant’s staples (820a-c) appear to be just as connected/unconnected from one another as the cited prior art of Hess ‘475 given that in both the instant invention and the prior art, the staples themselves (the U-shaped deformable members) are not touching (i.e. connected), but they are each indirectly connected via the supporting structure around the staples.  As such, the claim language as presently drafted is deemed to constitute new matter.
For the purposes of examination, the Office is interpreting the cited limitation as “wherein each said right first staple and said right second staple operably supported by a said right first driver are not directed connected to one another in an unfired position”.

Regarding claim 39, the claim recites, “wherein each said right first staple and said right second staple operably supported by a said right central driver are unconnected from one another in an unfired position”.  In the Applicant’s remarks they 
For the purposes of examination, the Office is interpreting the cited limitation as “wherein each said right first staple and said right second staple operably supported by a said right central driver are not directly connected to one another in an unfired position”.

Regarding claim 41, the claim recites, “wherein each said first staple and said second staple operably supported by a said first driver are unattached from one another in an unfired position”.  In the Applicant’s remarks they point to their own fig. 12 to support this new language.  However, fig. 12 (and related fig. 13) appear to clearly show that all staples (820a, 820b, 820c) are supported on the same first driver (970, 980) and thus are all connected together via that driver.  It cannot be reasonably said that the applicant’s disclosure supports the cited limitation as presently drafted because the 
For the purposes of examination, the Office is interpreting the cited limitation as “wherein each said first staple and said second staple operably supported by a said first driver are not directly connected to one another in an unfired position”.

Claims 24, 26-27, 30-31, 33-34, 37-40 are rejected as they contain all the same subject matter as a respective base claim cited above and contain the same new matter as that claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-24, 26-27, 30, 33-34, 37-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
Regarding claims 23, 39 and 41, each of these claims are deemed to be indefinite.  As noted in paragraph 5 above, each of these claims contain subject matter which is not deemed to be supported by the original disclosure.  This means that the metes and bounds of the claim cannot be fully ascertained which renders the claim indefinite.  The Office is interpreting the cited language as detailed in paragraph 5 above.

Claims 24, 26-27, 30-31, 33-34, 37-40 are rejected as they contain all the same subject matter as a respective base claim cited above and contain the indefinite subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23-24, 26-27, 30, 33-34 and 37-41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hess et al. (US Patent 7,794,475 B2) hereinafter referred to as Hess.
Regarding claim 23, Hess (figs. 168-173) discloses a surgical staple cartridge (#1475, fig. 171), comprising: 
a cartridge body comprising a proximal end (fig. 171, right side) and a distal end portion (fig. 171, left side) and a slot extending from said proximal end to said distal end portion (fig. 171), and wherein said slot divides said cartridge body into a right portion and a left portion, wherein said right portion comprises: 
a plurality (figs. 171-172; plurality of slots shown; col. 58 lines 17-21) of right first drivers (#1478, fig. 173) movably supported in said right portion, wherein each said right first driver operably supports two right first staples (#1400 – deformable U-shaped element, see fig. 173 below) thereon, wherein each said right first staple comprises a right first staple crown (crowns 1408 for 1400 not seen in fig. 173, but are depicted in figs. 122-123 and 132; col. 57 lines 63-67), wherein two said right first staples are supported on each said right first driver such that said right first staple crowns thereof are parallel to each other (figs. 172-173), wherein each said right first driver further operably supports a right second staple (#1400 – deformable U-shaped element, see fig. 173 below) comprising a right second staple crown (crowns 1408 for 1400 not seen in fig. 173, but are depicted in figs. 122-123 and 132; col. 57 lines 63-67) such that said right second staple crown is transverse to said right first staple crowns of said right first staples (figs. 172-173), wherein said right second staple figs. 172-173), wherein each said right first staple (#1400 – deformable U-shaped element, see fig. 173 below) and said right second staple (#1400 – deformable U-shaped element, see fig. 173 below) operably supported by a said right first driver (#1478, fig. 173) are unconnected from one another in an unfired position (fig. 173 – the staples, i.e. the deformable U-shaped elements, are not in contact with one another; see 35 USC 112a rejection above); and 
at least one right second driver (1478; driver for additional slots see in figs. 171-172; col. 58 lines 1-21) movably supported in said right portion and operably supporting thereon two right third staples (see fig. 173 below), wherein each said right third staple comprises a right third staple crown (crowns 1408 for 1400 not seen in fig. 173, but are depicted in figs. 122-123 and 132; col. 57 lines 63-67), wherein said right third staples are supported on said right second driver such that said right third staple crowns are parallel to each other (figs. 172-173), and wherein said surgical staple cartridge further comprises: 
a camming sled (1474) movably supported in said cartridge body, wherein said camming sled is configured to serially engage each said right first driver and said right second driver as said camming sled is moved from said proximal end to said distal end portion of said cartridge body (fig. 170; col. 58 lines 1-21).

    PNG
    media_image1.png
    779
    614
    media_image1.png
    Greyscale

Regarding claim 24, Hess (figs. 168-173) discloses wherein said camming sled (1474) comprises at least one right first camming wedge (1474) configured to pass under at least one of said right first staple crowns on each said right first driver and at least one right third staple crown supported on each said right second driver (figs. 169-170, 172; camming sled wedge at least passes under and in contact with 1478, which bisects at least an end portion of all staples).

Regarding claim 26, Hess (figs. 168-173) discloses wherein each said right first driver is slidably supported in a right first slot (fig. 172 - #1476, and section for 1477) col. 58 lines 1-21; fig. 170).

Regarding claim 27, Hess (figs. 168-173) discloses wherein each said right first slot (1476, and section for 1477) is configure to hookingly engage (via 1477) each said corresponding right first driver, and wherein each said right second slot is configured to hookingly engage (via 1477) each said corresponding right second driver (col. 58 lines 1-21).

Regarding claim 30, Hess (figs. 168-173) discloses wherein said left portion comprises: a plurality of left first drivers movably supported in said left portion, wherein each said left first driver operably supports two left first staples thereon, wherein each said left first staple comprises a left first staple crown, wherein two said left first staples are supported on each said left first driver such that said left first staple crowns thereof are parallel to each other, wherein each said left first driver further operably supports a left second staple comprising a left second staple crown such that said left second staple crown is transverse to said left first staple crowns of said left first staples, and wherein said left second staple is longitudinally spaced from said left first staples; and at least one left second driver movably supported in said left portion and operably supporting thereon two left third staples, wherein each said left third staple comprises a left third staple crown, and wherein said left third staples are supported on said left second driver such that said left third staple crowns are parallel to each other (See rejection of claim 23 above.  All elements in the present claim are mirrored on the left side as seen in figs. 171-172).

Regarding claim 33, Hess (figs. 168-173) discloses wherein each said right first driver (1478, fig. 173) is slidably supported in a right first slot (fig. 172 - #1476, and section for 1477) in said cartridge body, wherein each said right second driver (1478; driver for additional slots see in figs. 171-172; col. 58 lines 1-21) is slidably supported in a right second slot in said cartridge body (col. 58 lines 1-21; fig. 170), wherein each said left first driver is slidably supported in a left first slot in said cartridge body, and wherein each said left second driver is slidably supported in a left second slot in said cartridge body (Regarding the left side limitations, those are mirrored from the same elements on the right side).

Regarding claim 34, Hess (figs. 168-173) discloses wherein each said right first slot (fig. 172 - #1476, and section for 1477) is configure to hookingly engage (via 1477) each said corresponding right first driver, wherein each said right second slot is configured to hookingly engage (via 1477) each said corresponding right second driver, wherein each said left first slot is configured to hookingly engage each said corresponding left first driver, and wherein each said left second slot is configured to hookingly engage each said corresponding left second driver (Regarding the left side limitations, those are mirrored from the same elements on the right side).

Regarding claim 37, Hess (figs. 168-173) discloses at least one right third driver (1478; driver for additional slots see in figs. 171-172; col. 58 lines 1-21) movably supported (col. 58 lines 1-21) in said right portion and operably supporting a right fourth staple (corresponding to right first staples in fig. 173 above) thereon, wherein each said right fourth staple comprises a right fourth staple crown, wherein said right fourth staple crown is supported on said right third driver such that said right fourth staple crown is parallel to said right first staple crowns and transverse to said right second staple crowns (fig. 172).

Regarding claim 38, Hess (figs. 168-173) discloses at least one left third driver (1478; driver for additional slots see in figs. 171-172; col. 58 lines 1-21) movably supported in said left portion and operably supporting a left fourth staple (corresponding to first staples in fig. 173 above) thereon, wherein each said left fourth staple comprises a left fourth staple crown, and wherein said left fourth staple crown is supported on said left third driver such that said left fourth staple crown is parallel to said left first staple crowns and transverse to said left second staple crowns (fig. 172; Regarding the left side limitations, those are mirrored from the same elements on the right side).

Regarding claim 39, Hess (figs. 168-173) discloses a surgical staple cartridge (#1475, fig. 171), comprising: 
a cartridge body comprising a proximal end (fig. 171, right side) and a distal end portion (fig. 171, left side) and a slot extending from said proximal end to said distal fig. 171), wherein said slot divides said cartridge body into a right portion and a left portion, and wherein said right portion comprises: 
a right proximal driver (proximal most #1478, fig. 173) movably supported (col. 58 lines 1-21) in said right portion adjacent said proximal end and operably supporting two right proximal staples (#1400 – deformable U-shaped element; First staples in fig. 173 above) thereon, wherein each said right proximal staple comprises a right proximal staple crown (crowns 1408 for 1400 not seen in fig. 173, but are depicted in figs. 122-123 and 132; col. 57 lines 63-67), wherein said right proximal staples are supported on said right proximal driver such that said right proximal staple crowns are parallel to each other (figs. 172-173); 
a plurality (figs. 171-172; plurality of slots shown; col. 58 lines 17-21) of right central drivers (#1478, fig. 173) movably supported in said right portion, wherein each said right central driver operably supports two right first staples (#1400 - deformable U-shaped element; see fig. 173 above) thereon, wherein each said right first staple comprises a right first staple crown (crowns 1408 for 1400 not seen in fig. 173, but are depicted in figs. 122-123 and 132; col. 57 lines 63-67), wherein two said right first staples are supported on each said right central driver such that said right first staple crowns thereof are parallel to each other (figs. 172-173), wherein each said right central driver further operably supports a right second staple (#1400 - deformable U-shaped element see fig. 173 above) comprising a right second staple crown (crowns 1408 for 1400 not seen in fig. 173, but are depicted in figs. 122-123 and 132; col. 57 lines 63-67) such that said right second staple crown is transverse to said right first staple crowns of said right first staples supported thereon (figs. 172-173), wherein said right second staple is longitudinally spaced from said right first staples (figs. 172-173), wherein each said right first staple (#1400 - deformable U-shaped element see fig. 173 above) and said right second staple (#1400 - deformable U-shaped element see fig. 173 above) operably supported by a said right central driver (#1478, fig. 173) are unconnected from one another in an unfired position (fig. 173 – the staples, i.e. the deformable U-shaped elements, are not in contact with one another; see 35 USC 112a rejection above); and 
a right distal driver (distal most #1478, fig. 173) movably supported in said right portion distal to said plurality of right central drivers, wherein said right distal driver operably supports a right distal staple (First Staples fig. 173 above) thereon, wherein said right distal staple comprises a right distal staple crown (crowns 1408 for 1400 not seen in fig. 173, but are depicted in figs. 122-123 and 132; col. 57 lines 63-67), wherein said right distal staple crown is supported on said right distal driver such that said right distal staple crown is parallel to said right first staple crowns and transverse to said right second staple crowns (figs. 172-173), and wherein said surgical staple cartridge further comprises: 
a camming sled (1474) movably supported in said cartridge body, wherein said camming sled is configured to serially engage said right proximal driver, each said right central driver, and said right distal driver as said camming sled is moved from said proximal end to said distal end portion of said cartridge body (fig. 170; col. 58 lines 1-21).

Regarding claim 40, Hess (figs. 168-173) discloses wherein said left portion comprises: a left proximal driver movably supported in said left portion adjacent said proximal end and operably supporting two left proximal staples thereon, wherein each said left proximal staple comprises a left proximal staple crown, wherein said left proximal staples are supported on said left proximal driver such that said left proximal staple crowns are parallel to each other; a plurality of left central drivers movably supported in said left portion, wherein each said left central driver operably supports two left first staples thereon, wherein each said left first staple comprises a left first staple crown, wherein two said left first staples are supported on each said left central driver such that said left first staple crowns thereof are parallel to each other, wherein each said left central driver further operably supports a left second staple comprising a left second staple crown such that said left second staple crown is transverse to said left first staple crowns of said left first staples supported thereon, and wherein said left second staple is longitudinally spaced from said left first staples; and a left distal driver movably supported in said left portion distal to said plurality of left central drivers, wherein said left distal driver operably supports a left distal staple thereon, wherein said left distal staple comprises a left distal staple crown, wherein said left distal staple crown is supported on said left distal driver such that said left distal staple crown is parallel to said left first staple crowns and transverse to said left second staple crowns, and wherein said camming sled is further configured to serially engage said left proximal driver, each said left central driver, and said left distal driver as said camming sled is moved from said proximal end to said distal end portion of said cartridge body (See rejection of claim 39 above.  All elements in the present claim are mirrored on the left side as seen in figs. 171-172).

Regarding claim 41, Hess (figs. 168-173) discloses a surgical staple cartridge (#1475, fig. 171), comprising: 
a cartridge body comprising a proximal end (fig. 171, right side), a distal end portion (fig. 171, left side), and a slot extending from said proximal end to said distal end portion (fig. 171), wherein said slot divides said cartridge body into a first portion and a second portion, and wherein said first portion comprises: 
a plurality (figs. 171-172; plurality of slots shown; col. 58 lines 17-21) of first drivers (#1478, fig. 173) movably supported in said first portion; 
a plurality of first staples (#1400 – deformable U-shaped element, see fig. 173 above) operably supported on each said first driver, wherein each said first staple comprises a first staple crown (crowns 1408 for 1400 not seen in fig. 173, but are depicted in figs. 122-123 and 132; col. 57 lines 63-67), and wherein said first staple crowns of said first staples are parallel to each other; 
a second staple (#1400 – deformable U-shaped element, see fig. 173 above) operably supported on each said first driver, wherein said second staple comprises a second staple crown (crowns 1408 for 1400 not seen in fig. 173, but are depicted in figs. 122-123 and 132; col. 57 lines 63-67), wherein said second staple crown is transverse to each said first staple crown (figs. 172-173), and wherein said second staple is longitudinally spaced from said first staples (figs. 172-173), wherein each said first staple (#1400 – deformable U-shaped element, see fig. 173 above) and said second staple (#1400 – deformable U-shaped element, see fig. 173 above) operably supported by a said first driver (#1478, fig. 173) are unattached from one another in an unfired position (fig. 173 – the staples, i.e. the deformable U-shaped elements, are not in contact with one another; see 35 USC 112a rejection above); and 
a second driver (1478; driver for additional slots see in figs. 171-172; col. 58 lines 1-21) movably supported in said first portion; 
a plurality of third staples (#1400 – deformable U-shaped element; see fig. 173 above) operably supported on said second driver, wherein each said third staple comprises a third staple crown (crowns 1408 for 1400 not seen in fig. 173, but are depicted in figs. 122-123 and 132; col. 57 lines 63-67), and wherein said third staple crowns of said third staples are parallel to each other (figs. 172-173); and 
a camming sled (1474) movably supported in said cartridge body, wherein said camming sled is configured to sequentially engage each said first driver and said second driver as said camming sled is moved from said proximal end to said distal end portion of said cartridge body (fig. 170; col. 58 lines 1-21).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hess (US Patent 7,794,475 B2) in view of Olson et al. (PG Pub 2008/0023522 A1) hereinafter referred to as Olson.
Regarding claim 31, Hess discloses a camming sled (1474) which extends under both the right and left sides of the staple cartridge and is configured to pass under at least one of said right/left first staple crowns on each said right/left first driver and at least one right third staple crowns supported on at least one of said right second drivers, but fails to disclose that the camming sled is divided into left and right camming wedges.
However, Olson teaches wherein said camming sled (110) further comprises: at least one right first camming wedge (142) configured to pass under at least one of said right first staple crowns on each said right first driver and at least one right third staple crowns supported on at least one of said right second drivers; and at least one left first camming wedge (122) configured to pass under at least one of said left first staple crowns on each said left first driver and at least one left third staple crowns supported on at least one of said left second drivers.
Given the teachings of Olson, it would have been obvious to one of ordinary skill in the art at the time of effective filing to have the camming sled of Hess comprise a left and a right wedge portion as in Olson.  Doing so would reduce the amount of material needed to construct the wedge and, as is common in the art, allow it to more easily slide within the cartridge that often has longitudinal slots that would hinder a solid wedge design.


Allowable Subject Matter
Claims 25, 28-29, 32 and 35-36 are allowed.

Response to Arguments
Applicant's arguments filed 18 October 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments are related to newly amended subject matter in the independent claims 23, 39 and 41 which is deemed to introduce new matter as detailed above.  In short, the limitation reciting that the first and second staples are “unconnected/unattached” from one another is not deemed to be accurate as it pertains to the instant disclosure because all the recited staples are connected together through the staple driver and supports related thereto.  The instant invention’s level of attachment is similar to that of the recited prior art of Hess ‘475 insofar that in both cases, the U-shaped deformable staple members are not touching directly with one another, but that they are connected/attached to one another via the staple drivers and supports.  For the purposes of examination the respective limitations have been interpreted such that the staples are not “directed connected / attached” to one another.  This interpretation is made in view of the Applicant’s cited disclosure with particular attention paid to Applicant’s fig. 12 which they cited as support for the amended subject matter.  Given this context, Hess ‘475 is still deemed to read on claims 23, 39 and 41 as best understood in light of the Applicant’s disclosure.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANDREW M TECCO/           Primary Examiner, Art Unit 3731